          Case 1:21-mc-00046-BAH Document 7 Filed 05/10/21 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 IN RE PRESS AND PUBLIC ACCESS TO
 VIDEO EXHIBITS IN THE CAPITOL RIOT                Case No. 1:21-mc-46-BAH
 CASES


     REPLY IN FURTHER SUPPORT OF PETITIONERS’ MOTION FOR PRESS
    AND PUBLIC ACCESS TO VIDEO EXHIBITS IN THE CAPITOL RIOT CASES

        In responding to Petitioners’ Motion for Press and Public Access to Video Exhibits in the

Capitol Riot Cases (the “Access Motion”), Dkt. 1, the Government and the Federal Public

Defender recognize that videos introduced as evidence in the Capitol Riot Cases are judicial

records and thus are presumptively public. See Gov’t Resp. at 1, Dkt. 3; Public Defender’s Resp.

at 2, Dkt. 6. The Government and Public Defender, however, fail to propose a procedure for

distributing the videos that satisfies the First Amendment and the common law right of access to

these judicial records. Moreover, neither submission appropriately acknowledges the stringent

procedure every litigant must follow in asking a Court to narrowly seal any portion of any

record, video or otherwise, introduced into evidence. Petitioners therefore submit this Reply to

address these shortfalls in the Government’s proposal and the Public Defender’s response.

                                          BACKGROUND

        On May 3, 2021, Petitioners wrote to this Court to express their concerns about the lack

of access to videos introduced as evidence in the Capitol Riot Cases. See Access Motion at 1.

Petitioners proposed that the Court enter a Standing Order directing the Government to promptly

release video exhibits in all of these cases to a representative member of the press, which would

be responsible for distributing those videos to other news organizations and making them

accessible to the public at large. Id. at 6-8.
          Case 1:21-mc-00046-BAH Document 7 Filed 05/10/21 Page 2 of 8




       That same day, the Court opened this matter, docketed Petitioners’ correspondence as the

Access Motion, and ordered the Government to file a response by May 5, 2021. See Minute

Order of May 3, 2021. The Government timely responded, stating that it “does not oppose a

Standing Order in these Capitol Riot cases directing the parties, going forward, to make available

to the public video exhibits admitted into evidence in all court proceedings that are not subject to

a sealing order.” Gov’t Resp. at 2. In fact, the Government represented that it was “exploring a

technological option that would allow interested members of the news media to join a ‘drop box’

through a platform that would be populated with the government’s exhibits from each hearing

and would be available for download by any member who requested access to the ‘drop box.’”

Id. The Government claimed, however, that it “needs at least 72 hours from the time of a

proceeding to the posting of the exhibits in light of the possible need for redactions (e.g.,

personal identifiable information) and uploading of voluminous numbers of exhibits.” Id.

       The Court subsequently ordered the Government to submit a supplemental response

answering additional questions about how it would propose to provide access to these videos:

               (1) what kinds of video exhibits used in pretrial proceedings are
               routinely subject to sealing orders; and (2) the reasons underlying
               the necessity for sealing those kinds of video exhibits in pretrial
               proceedings; . . . (3) whether the government will make sealed
               video exhibits submitted in pretrial proceedings available for
               viewing, not copying or downloading, by the public; (4) whether
               such video exhibits made available for both viewing and
               downloading by members of the news media will also be available
               for both viewing and downloading by the public; and (5) whether
               the pretrial posture in which the video exhibits are submitted raises
               any concerns that may warrant consideration of any restrictions on
               downloading and copying and, if so, what concerns and restrictions
               should be considered.

See Minute Order of May 5, 2021. In response to Questions 1 and 2, the Government identified

“two general instances in which [it] may seek to file under seal,” namely for “video footage from




                                                  2
          Case 1:21-mc-00046-BAH Document 7 Filed 05/10/21 Page 3 of 8




the U.S. Capitol closed-circuit video system” and “where public access and dissemination would

interfere with ongoing criminal investigations, reveal the identities of uncharged individuals, or

threaten the safety of the defendant or others.” Gov’t Suppl. Resp. at 1-3, Dkt. 5.

       On Questions 3 and 4, the Government stated that it “will not make sealed video exhibits

submitted in pretrial proceedings available for viewing, copying, or dissemination by anyone,

whether members of the news media or the public.” Id. at 3. The Government further asserted

that its “drop box” approach is designed to “facilitate the timely dissemination of these unsealed

exhibits to members of the news media,” but that it “will endeavor to facilitate the availability of

these unsealed video exhibits for both viewing and downloading by members of the general

public as well when feasible.” Id. at 3-4. The Government cautioned, however, that “if the

number of these types of requests from the general public becomes too voluminous, [it] may not

have the ability to facilitate the viewing and downloading of these exhibits.” Id. at 4 n.2.

       On Question 5, the Government wrote that as a general matter “thorough juror screening

and extensive voir dire are sufficient to ensure that all seated jurors can be fair and impartial and

to provide a criminal defendant with the fair trial to which she is entitled.” Id. at 5. As a result,

the Government “thinks it unlikely that potential prejudice to a defendant, standing alone, will be

sufficient to overcome the presumption in favor of public access [to the video exhibits] in any

but the most extreme case.” Id.

       The Court also invited the Public Defender to offer a response to the Access Motion and

the Government’s submissions, and on May 7, 2021, the Public Defender stated that “[t]o the

extent that there are no objections to the release of these video exhibits in each particular case,

the petitioner’s proposal to have a streamlined approach for obtaining the video exhibits seems

reasonable,” but that “any Standing Order that this Court issues [should] allow each defendant, in




                                                  3
          Case 1:21-mc-00046-BAH Document 7 Filed 05/10/21 Page 4 of 8




each individual case, [to] be able to contest the release of these video exhibits based on each

particular case’s circumstances.” Public Defender’s Resp. at 1-2. The Public Defender

concluded that “where video exhibits are not under seal and/or the court has made a

determination that the video exhibits should be provided to the press and the public, it is up to

the Court to determine the best procedure to provide the materials, and petitioner’s suggested

method is one way of accomplishing this,” adding that “[a] streamlined approach in these

scenarios could be created so that the press can avoid having to ‘hunt down’ video exhibits in

each case.” Id. at 5.

       The Court directed Petitioners to reply to the Government’s and the Public Defender’s

submissions by May 11, 2021. See Minute Order of May 5, 2021. Petitioners now timely file

this Reply.

                                          ARGUMENT

       Petitioners appreciate the Government’s efforts to identify a “technological option” to

facilitate access to video exhibits in the Capitol Riot Cases. See Gov’t Resp. at 2. But the

Government’s proposal for delayed access, only after a hearing has concluded, falls far short of

the requirements of the First Amendment and common law. Moreover, neither the Government

nor the Public Defender discuss the important procedural safeguards to the public’s right of

access – notice on the docket and a meaningful opportunity to be heard – that they must adhere

to in asking a Court to narrowly seal any portion of video to be introduced into evidence.

Finally, the Petitioners clearly can provide a better video distribution mechanism than the

Government to ensure widespread public access to the evidence, as the Government’s second

Response makes plain.




                                                 4
           Case 1:21-mc-00046-BAH Document 7 Filed 05/10/21 Page 5 of 8




I.     Access Must Be Contemporaneous

       The Government proposes that its “drop box” system would not make video exhibits

available to the public until “at least 72 hours from the time of a proceeding . . . in light of the

possible need for redactions (e.g., personal identifiable information) and uploading of

voluminous numbers of exhibits.” Gov’t Resp. at 2. But any delay at all, let alone a multi-day

delay for public access, is utterly unacceptable under the law. “[T]he presumption of access

normally involves a right of contemporaneous access.” In re Cont’l Ill. Sec. Litig., 732 F.2d

1302, 1310 (7th Cir. 1984) (emphasis added); see also Courthouse News Serv. v. Planet, 947

F.3d 581, 594 (9th Cir. 2020) (“a necessary corollary of the right to access is a right to timely

access”); Lugosch v. Pyramid Co., 435 F.3d 110, 126 (2d Cir. 2006) (“Our public access cases

and those in other circuits emphasize the importance of immediate access where a right to access

is found.”) (emphasis added). While the D.C. Circuit has observed that “administrative burden is

relevant to how and when [court records] are released,” see Leopold v. United States, 964 F.3d

1121, 1133 (D.C. Cir. 2020), the Government has not explained what “burden” would prevent it

from placing the videos in a “drop box” – or providing the videos to a press representative – at

the same time as it transmits those videos to a court as exhibits to a filing or evidence for a

hearing.

       Petitioners ask only that the Courts in this District treat these videos like any other

judicial records subject to the First Amendment and common law right of access – i.e., that they

are promptly made available to the public when filed as exhibits, shown at hearings, or otherwise

placed before the Court. The Government’s “drop box” proposal, as presently described, would

not accomplish these straightforward goals.




                                                   5
          Case 1:21-mc-00046-BAH Document 7 Filed 05/10/21 Page 6 of 8




II.    Any Request for Redactions or Sealing Requires a Noticed, Public Proceeding

       Additionally, the Government’s and the Public Defenders’ submissions are deficient

because neither contemplates any opportunity for the press and the public to challenge sealing or

redaction requests. See Gov’t Resp. at 2; Public Defender’s Resp. at 2-3. Indeed, in asking for a

72-hour delay to release videos “in light of the possible need for redactions,” the Government

seems to take as a given that it will withhold portions of judicial records with unbridled

discretion. Of course, the Government has no authority to unilaterally redact judicial records,

either before or after submitting them to the Court. Rather, if the Government or defense counsel

wishes to redact any part of an exhibit, they must file a motion to seal on the public docket and

provide the defendant and the public an opportunity to be heard in opposition. See Globe

Newspaper Co. v. Super. Ct., 457 U.S. 596, 609 n.25 (1982) (“representatives of the press and

general public must be given an opportunity to be heard on the question of their exclusion”)

(internal marks omitted). Indeed, the Local Criminal Rules expressly provide:

               Absent statutory authority, no case or document may be sealed
               without an order from the Court. A document filed with the
               intention of it being sealed in an otherwise public case must be
               filed by electronic means in a manner authorized by the Clerk and
               shall be accompanied by a motion to seal. The document will be
               treated as sealed, pending the outcome of the ruling on the motion.
               Failure to file a motion to seal will result in the document being
               placed on the public record.

See Local Criminal Rule 49(f)(6)(i).

       The Standing Order that this Court issues therefore should specify that:

       (1) Counsel will follow ordinary and required procedure, filing motions for sealing or

redactions that meet their burdens under the law to overcome the “strong presumption in favor of

public access,” see EEOC v. Nat’l Children’s Ctr., 98 F.3d 1406, 1409 (D.C. Cir. 1996);




                                                 6
           Case 1:21-mc-00046-BAH Document 7 Filed 05/10/21 Page 7 of 8




         (2) The pleadings related to those motions will be placed on the docket, see Washington

Post v. Robinson, 935 F.2d 282, 289 (D.C. Cir. 1991);

        (3) The Courts hearing the motions “must promptly allow interested persons an

opportunity to be heard before ruling on the motion and entering the sealing order,” see id.; and

        (4) To ensure adequate opportunity for appellate review, a court order sealing or

redacting a judicial record “must articulate specific findings on the record demonstrating that the

decision to seal . . . is narrowly tailored and essential to preserve a compelling government

interest,” see id.

        Only through reinforcement of these basic requirements in a Standing Order can the

public be assured that the Government, defense, and the Court will conduct these unprecedented

prosecutions with maximum transparency. Adherence to the open administration of justice is

absolutely essential under these historic circumstances.

III.    Petitioners’ Proposal Will Provide the Surest Means for Distribution to the Public

        Even though the Government acknowledges the “right of access to court records and

documents extends to members of the news media and the public equally,” see Gov’t Suppl.

Resp. at 3-4, it admits that the proposed “drop box” system may be incapable of providing access

to “the general public” if requests become “too voluminous,” see id. at 4 n.2. By contrast,

ProPublica is able to make the video exhibits available to the broad public without limitation.

See, e.g., Lena V. Groeger et al., What Parler Saw During the Attack on the Capitol, ProPublica

(Jan. 17, 2021), https://projects.propublica.org/parler-capitol-videos/ (making hundreds of videos

from the Capitol riot available to the general public).




                                                  7
          Case 1:21-mc-00046-BAH Document 7 Filed 05/10/21 Page 8 of 8




       The Court in its Standing Order therefore should adopt Petitioners’ proposal that the

Government and Public Defender provide copies of videos to ProPublica immediately upon

submission to a court.

                                         CONCLUSION

       For the foregoing reasons and those previously set forth in the Access Motion, Petitioners

respectfully request that the Court enter a Standing Order conforming with the Petitioners’

proposal for public access and reinforcing the procedures the parties’ counsel must follow in

seeking to seal or redact any video exhibits.

        Dated: May 10, 2021                Respectfully submitted,

                                           BALLARD SPAHR LLP

                                           /s/ Charles D. Tobin
                                           Charles D. Tobin (#455593)
                                           Maxwell S. Mishkin (#1031356)
                                           1909 K Street, NW, 12th Floor
                                           Washington, DC 20006
                                           Tel: (202) 661-2200
                                           Fax: (202) 661-2299
                                           tobinc@ballardspahr.com
                                           mishkinm@ballardspahr.com

                                           Counsel for Petitioners




                                                8
